DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3/5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of a dielectric component connected on the one main surface of the magnetic plate; a permanent magnet connected to the dielectric component on a side opposite to the magnetic plate; a magnetic yoke connected to the permanent magnet on a side opposite to the magnetic plate; and a circuit board connected to the other main surface side of the magnetic plate and having a plurality of signal conductors, wherein a cavity is formed in a surface of the dielectric component on the permanent magnet side, the cavity having a bottom surface extending in a direction along the one main surface and a side surface extending in a thickness direction crossing the bottom surface, at least a part of the permanent magnet is disposed in the cavity, and a surface of at least a part of the permanent magnet disposed in the cavity is fixed to both of the bottom surface and the side surface through an adhesive, wherein the magnetic plate includes a plurality of through holes connecting the one main surface with the other main surface [claim 1] … connecting a dielectric component on the one main surface of the magnetic plate; connecting a permanent magnet to the dielectric component on a side opposite to the magnetic plate; connecting a magnetic yoke to the permanent magnet on a side opposite to the magnetic plate; and connecting a circuit board having a plurality of signal conductors to the other main surface side of the magnetic plate, wherein a cavity is formed in the dielectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837